DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/23/20 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Melack et al. (US 2019/0393570).
Regarding claims 1 and 10, Melack teaches a battery (604), and battery module comprising a plurality of cells (100) in a housing member, or can (620) (Figures 1 and 6, [0027], [0058]-[0060]).
Melack teaches that the battery comprises a cell body member (604c) ([0060]);


With further regard to claims 1 and 10, and with regard to claims 2 and 3, since Melack fails to teach specifically that the drawings are to scale (MPEP 2125 II), Melack does not teach that the contact area of the cooling plate member with the heat conductive member is smaller than a cross-sectional area of the cell body member parallel to a thickness direction of the cell. However, the skilled artisan will understand that the cord as discussed in Melack ([0058]-[0061]) is intended to be smaller than the thickness of the cell (604a). Furthermore, it would have been obvious to the skilled artisan to minimize the size of the cord in order to minimize the additional weight it adds to the battery, while ensuring that the cord is still of sufficient size to perform the intended function of dissipating heat and pushing the fin to the can. It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, and that it is within the ordinary level of skill in the art to discover workable ranges through routine experimentation. MPEP 2144.04 IV; 2144.05 II A

Further regarding claims 1 and 10, Melack is silent on the type of battery (i.e. secondary or primary) and on the presence of a membrane electrode assembly. The examiner finds that a membrane electrode assembly is an essential part of a battery, and is therefore inherent in the batteries of Melack. MPEP 2112
As to the type of battery, it is noted that Melack teaches the battery module for use in an aircraft ([0044]). Since the skilled artisan will easily understand that there are only two types of batteries, and since the skilled artisan will understand that a primary battery needs to be replaced when it is used since it cannot be recharged, the examiner finds that it would have been obvious to the skilled 

With regard to claim 7, it appears from Figure 6C that the heat conductive member (600c) is in contact with a central portion of one end of the cell body portion, but the exact location is not specifically taught by Melack. However, the examiner finds that it would have been obvious to the skilled artisan to move the heat conductive member (600c) relative to the central portion of the end of the cell body in order heat dissipation. It has been held that rearrangement of the essential working parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C

As to claims 8 and 9, Melack is silent on the thickness percentile ratio with respect to the height of the cell body member. The examiner finds that it is well within the ordinary level of skill in the art to change the size, shape, or relative dimension of a cell body member, for example depending on the space allotted for the battery module, especially considering that the module of Melack is intended for use on an aircraft, which will have strict size and weight limitations for the components on board. It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, and that it is within the ordinary level of skill in the art to discover workable ranges through routine experimentation. MPEP 2144.04 IV; 2144.05 II A

Regarding claim 12, the examiner finds that the limitation to the location of the cooling plate (i.e. at a bottom portion of the housing member) is a relative limitation, and is met when the can of Melack is oriented in a manner in which the fins (602c) are at the bottom of the can.

Claims 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Melack as applied to claims 1 and 10 above, and further in view of Roepke (US 2012/0301773).
The teachings of Melack as discussed above are incorporated herein.
Melack teaches the cell body, heat conductive member, and cooling plate of claims 1 and 10 as discussed above but fails to teach the tapered portion of the cell body member of claims 4 and 11.
Roepke teaches a cell body member, cell (1), having a tapered portion (Figure 1). Roepke further teaches that the tapered portion is used, with a cover (6) having wedge-shaped ribs, to ensure proper alignment of the cells ([0052]).
It would have been obvious to the skilled artisan to provide a tapered end to the cells of Melack such as suggested by Roepke in order to, with a portion of the can having wedge-shaped ribs, ensure proper alignment of the cells.

With further regard to claims 4 and 11, and with regard to claim 5, it would have been obvious to the skilled artisan to also taper the thickness of the heat conducting members of Melack relative to the tapered portion of the cells of Melack in view of Roepke in order to match the surface area of contact to ensure even heat removal. It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, and that it is within the ordinary level of skill in the art to discover workable ranges through routine experimentation. MPEP 2144.04 IV; 2144.05 II A

As for claim 6, it is seen in Figures 6A-C of Melack that the heat conducting member has a constant thickness, or diameter.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Melack in view of Roepke.

Regarding claim 13, Melack teaches a battery (604), and battery module comprising a plurality of cells (100) in a housing member, or can (620) (Figures 1 and 6, [0027], [0058]-[0060]).
Melack teaches that the battery comprises a cell body member (604c) ([0060]);
a heat conductive member, or compressible cord (600c), which  creates a path for heat to exit the battery cell (604c), via contact with a cooling plate member, or fin (602c) (Figure 6C, [0060]).

With further regard to claim 13, and with regard to claims 14 and 15, since Melack fails to teach specifically that the drawings are to scale (MPEP 2125 II), Melack does not teach that the contact area of the cooling plate member with the heat conductive member is smaller than a cross-sectional area of the cell body member parallel to a thickness direction of the cell. However, the skilled artisan will understand that the cord as discussed in Melack ([0058]-[0061]) is intended to be smaller than the thickness of the cell (604a). Furthermore, it would have been obvious to the skilled artisan to minimize the size of the cord in order to minimize the additional weight it adds to the battery, while ensuring that the cord is still of sufficient size to perform the intended function of dissipating heat and pushing the fin to the can. It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, and that it is within the ordinary level of skill in the art to discover workable ranges through routine experimentation. MPEP 2144.04 IV; 2144.05 II A

Further regarding claim 13, Melack is silent on the presence of a membrane electrode assembly. The examiner finds that a membrane electrode assembly is an essential part of a battery, and is therefore inherent in the batteries of Melack. MPEP 2112

Melack teaches the cell body, heat conductive member, and cooling plate of claim 13 as discussed above but fails to teach the tapered portion of the cell body member.
Roepke teaches a cell body member, cell (1), having a tapered portion (Figure 1). Roepke further teaches that the tapered portion is used, with a cover (6) having wedge-shaped ribs, to ensure proper alignment of the cells ([0052]).
It would have been obvious to the skilled artisan to provide a tapered end to the cells of Melack such as suggested by Roepke in order to, with a portion of the can having wedge-shaped ribs, ensure proper alignment of the cells.

As for claim 16, it would have been obvious to the skilled artisan to also taper the thickness of the heat conducting members of Melack relative to the tapered portion of the cells of Melack in view of Roepke in order to match the surface area of contact to ensure even heat removal. It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, and that it is within the ordinary level of skill in the art to discover workable ranges through routine experimentation. MPEP 2144.04 IV; 2144.05 II A

As for claim 17, it is seen in Figures 6A-C of Melack that the heat conducting member has a constant thickness, or diameter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE102014201220 Figure 3 is considered pertinent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729